  8:16-cr-00170-JMG-MDN Doc # 77 Filed: 12/31/20 Page 1 of 4 - Page ID # 181




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           8:16-CR-170

vs.
                                                          ORDER
EDWARD LEWIS,

                   Defendant.



      The defendant has filed a pro se motion for compassionate release (filing
76) pursuant to 18 U.S.C. § 3582(c)(1)(A), which permits a defendant (after
exhausting administrative remedies) to move for reduction of a term of
imprisonment based upon "extraordinary and compelling reasons." On its
initial review of the defendant's motion, the Court finds that the defendant has
at least a colorable claim under § 3582(c)(1)(A), and that appointment of
counsel would help the Court determine whether the defendant merits relief
under that section. Accordingly,


      IT IS ORDERED:


      1.    The Federal Public Defender for the District of Nebraska is
            appointed to represent the defendant for the limited purpose
            of determining whether there are extraordinary and
            compelling reasons to reduce the defendant's term of
            imprisonment.
8:16-cr-00170-JMG-MDN Doc # 77 Filed: 12/31/20 Page 2 of 4 - Page ID # 182




   2.    In the event the Federal Public Defender should decline this
         appointment because of a conflict of interest or on the basis
         of the Amended Criminal Justice Act Plan, the Federal
         Public Defender shall provide the Court with a draft
         appointment order (CJA Form 20) bearing the name and
         other identifying information of the CJA Panel attorney
         identified in accordance with the Amended Criminal Justice
         Act Plan for this district.


   3.    The Federal Public Defender shall promptly file any
         supplementary briefing or evidence necessary to the Court's
         disposition of the motion. If upon his review the Federal
         Public Defender should conclude that the defendant's motion
         is frivolous, the Federal Public Defender may move to
         withdraw as counsel.


   4.    The Office of U.S. Probation and Pretrial Services is
         authorized to disclose Presentence Investigation Reports
         and materials obtained from the Bureau of Prisons,
         including medical records, to the Federal Public Defender
         and the United States Attorney for the purpose of evaluating
         the defendant's motion. The Federal Public Defender shall
         provide the Presentence Investigation Report to any
         subsequently appointed or retained counsel. In accordance
         with the policy of the Federal Bureau of Prisons, no
         Presentence Investigation Report shall be provided to
         inmates.




                                       -2-
8:16-cr-00170-JMG-MDN Doc # 77 Filed: 12/31/20 Page 3 of 4 - Page ID # 183




   5.    The Office of U.S. Probation and Pretrial Services shall
         promptly conduct a compassionate release investigation,
         prioritizing the collection of medical records relevant to the
         defendant's claim.


   6.    The Office of U.S. Probation and Pretrial Services shall, as
         soon as the defendant's medical records are obtained, file
         those records as sealed documents in this case, and provide
         copies to counsel for the parties. The compassionate release
         investigation report shall, when complete, be filed as a
         restricted document in this case, and be provided to counsel
         for the parties.


   7.    The government shall respond to the defendant's motion for
         compassionate release within 14 days after the filing of the
         compassionate release investigation report. The defendant
         may file a reply brief within 7 days after the government's
         response is filed, at which time the matter is submitted.


   8.    The Clerk of the Court shall set a case management deadline
         for February 1, 2021 with the following docket text: Check
         for medical records and compassionate release investigation
         report.


   9.    The Clerk of the Court shall provide a copy of this order to
         Supervising U.S. Probation Officer Aaron Kurtenbach.




                                   -3-
8:16-cr-00170-JMG-MDN Doc # 77 Filed: 12/31/20 Page 4 of 4 - Page ID # 184




   Dated this 31st day of December, 2020.


                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -4-
